         Case 1:16-cr-00389-AKH Document 151 Filed 08/11/21 Page 1 of 1
                                          U.S. Department of Justice
[Type text]
                                          United States Attorney
                                          Southern District of New York

                                                     The Silvio J. Mollo Building
                                                     One Saint Andrew’s Plaza
                                                     New York, New York 10007


                                                     August 11, 2021

VIA ECF
The Honorable Alvin K. Hellerstein
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

       Re:     United States v. Jona Rechnitz,
               16 Cr. 389 (AKH)

Dear Judge Hellerstein:

        The Government writes in response to the August 3, 2021 letter submitted to the Court by
email by Matthew Russell Lee of Inner City Press requesting that the Court unseal a letter
submitted by the Government ex parte and under seal to which defense counsel referred during
the proceedings on August 3, 2021. The Government has submitted ex parte and sealed
correspondence with the Court concerning an ongoing investigation by the Federal Bureau of
Investigation (“FBI”) in Los Angeles and the U.S. Attorney’s Office for the Central District of
California for conduct unrelated to the defendant’s prosecution or cooperation in this District (the
“California Investigation”). Because the Government understands that the California Investigation
is ongoing, the Government respectfully submits that the correspondence should remain under
seal. See United States v. Smith, 985 F. Supp. 2d 506, 531 (S.D.N.Y. 2013) (“As a general
proposition, courts have repeatedly recognized that materials, including even judicial documents
which are presumptively accessible, can be kept from the public if their dissemination might
‘adversely affect law enforcement interests.’”) (citing United States v. Amodeo, 71 F.3d 1044,
1050 (2d Cir. 1995)); see also United States v. Park, 619 F. Supp. 2d 89, 94 (S.D.N.Y.
2009) (holding that the need to “maintain the secrecy of the Government’s investigation”
outweighed the public’s right of access to certain sentencing documents).

                                              Respectfully submitted,

                                              AUDREY STRAUSS
                                              United States Attorney

                                          by: __/s/___________________________
                                              Lara Pomerantz
                                              Assistant United States Attorney

cc: Counsel of record (by ECF)
    Matthew Russell Lee, Inner City Press (by email)
